FILED

UNITED STATES DISTRICT COURT m k mv 1 5 2013
FoR THE I)ISTR!CT oF CoLUMBIA c,§fg ,‘,’5§@,,’§'§‘,';§‘1§ §§"(‘;';'I:I:§{a
DAVID RAY BROWN, )
)
Plaintiff, )
)
v ) Civil Action No. ]3-1189
)
RODERICK SOWERS, et al., )
)
Defendants. )

MEM()RANDUM OPINION

The Court has allowed the above-captioned action to be provisionally filed. Before the
Court would consider the plaintiffs complaint and application to proceed fn forma pauperis, the
plaintiff was directed to submit a certified copy of his trust fund account statement (or
institutional equivalent), including the supporting ledger sheets, for the six-month period
immediately preceding the filing of this complaint, obtained from the appropriate official of each
prison at which plaintiff is or was confmed. 28 U.S.C. § 19l5(a)(2). To date, the plaintiff has
not submitted the required financial information. Accordingly, the Court will deny his
application to proceed in forma pauperis and will dismiss the complaint without prejudice

An Order accompanies this Memorandum Opinion.

  »i/s@a

United States Di}strict Judge

DATE:  /5/ Qoi§